Citation Nr: 0808905	
Decision Date: 03/17/08    Archive Date: 04/03/08

DOCKET NO.  91-49 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for low back disability.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The appellant served on active duty for training from April 
1963 to October 1963.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from the Philadelphia, 
Pennsylvania, Department of Veterans Affairs (VA) Regional 
Office and Insurance Center (RO).

This case has been before the Board several times, which 
history is provided in an April 2004 Board decision and will 
not be repeated here.  In that decision, the Board denied the 
claim on appeal.  Following the April 2004 Board decision, 
the appellant filed an appeal to the United States Court of 
Appeals for Veterans Claims (Court).  In an August 2007 
Memorandum Decision, the Court vacated the April 2004 Board 
decision based upon a finding of inadequate reasons and bases 
under 38 U.S.C. § 7104(d)(1) and remanded the appellant's 
claim for the Board to comply with the statute.  The case has 
been returned to the Board for further appellate review. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In January 2008, the Board received additional evidence from 
the appellant that is relevant to the claim for service 
connection for low back disability.  He specifically stated 
that he did not waive initial consideration of this evidence 
by the agency of original jurisdiction and asked that the 
claim be remanded.  Thus, the Board may not consider this 
evidence in the first instance and must remand the claim.  
See 38 C.F.R. § 20.1304(c) (2007).

Furthermore, as development is otherwise needed, additional 
notice to comply with recent decisions of the Court will be 
addressed as set forth below.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should issue a letter that 
complies with the Veterans Claims 
Assistance Act of 2000 and the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

2.  The RO/AMC should consider the 
additional evidence submitted since the 
December 2003 supplemental statement of 
the case and readjudicate the claim for 
service connection for low back 
disability.  If the benefit sought on 
appeal is not granted to the appellant's 
satisfaction, a supplemental statement of 
the case should be issued and the case 
returned to the Board after a period of 
time for comment, in accordance with 
applicable procedures.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded, to include 
submitting any additional evidence he has in his possession 
that pertains to the claim.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

